         Case 1:19-cv-01184-WJ-CG Document 68 Filed 02/05/21 Page 1 of 16




                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

DONALD GUARRIELLO and
VALERIE HOLLOWAY
on behalf of themselves and all other persons
similarly situated, known and unknown,

                            Plaintiffs,

v.                                                                                  No. 1:19-cv-01184-WJ-CG

YASHNA ASNANI; CLASSIC CAFÉ
CUISINE, LLC, a New Mexico
Limited Liability Company;
BARRERAS ENTERPRISES, Inc.,
a New Mexico Corporation;
NEW MEXICO’S BEST DINER, LLC,
a New Mexico Limited Liability Company,

                            Defendants.

    MEMORANDUM OPINION AND ORDER GRANTING IN PART AND DENYING IN
       PART PLAINTIFFS’ MOTION FOR CONDITIONAL CERTIFICATION

         THIS MATTER comes before the Court upon Plaintiffs’ Motion for Conditional

Certification of an FLSA Collective Action, filed October 5, 2020 (Doc. 54).1 Having reviewed

the parties’ submissions and the applicable law, the Court finds that Plaintiffs’ Motion is

well-taken as to its allegations that Plaintiffs are similarly situated to other restaurant servers in

New Mexico and is not well-taken as to its allegations that Plaintiffs are similarly situated to out

of state restaurant servers. This Motion is therefore GRANTED IN PART and DENIED IN PART.




1
          The parties’ briefs on this motion have been refiled several times. Plaintiffs originally filed their motion for
conditional certification on July 16, 2020. That motion was stricken due to its failure to comply with
D.N.M.LR-Civ.10.5. See Docs. 44 & 53. Similarly, Defendants’ original and refiled response (Docs. 50 & 55) and
Plaintiffs’ original and refiled reply (Docs. 51 & 57) were stricken by Court Order. See Doc. 63.
        Case 1:19-cv-01184-WJ-CG Document 68 Filed 02/05/21 Page 2 of 16




                                             Background

        On December 18, 2019, Plaintiffs filed a class and collective action Complaint alleging

violations of both the Fair Labor Standards Act (the “FLSA”) and the New Mexico Minimum

Wage Act (the “NMMWA”). Doc. 1. Defendants2 are: one individual, Yashna Asnani; two New

Mexico limited liability companies, Classic Café Cuisine, LLC (“CCC”) and New Mexico’s Best

Diner, LLC (“NMB”); and one New Mexico corporation, Barreras Enterprises, Inc. (“Barreras,

Inc.”). Defendants franchise several Denny’s restaurants in Santa Fe and Albuquerque, New

Mexico where Plaintiffs Donald Guarriello and Valerie Holloway were employed as servers.

Plaintiff Guarriello was employed from approximately 2013 through approximately July 31, 2019

as a server at Defendants’ restaurants located at 3004 Cerrillos Road, Santa Fe, New Mexico

87507; 1602 Coors Road NW, Albuquerque, New Mexico 8712; 2400 San Mateo Blvd. NE,

Albuquerque, New Mexico 87110; and 11261 Menaul Blvd. NE, Albuquerque, New Mexico

87112. Id. ¶ 35. Plaintiff Holloway was employed from approximately 2014 through

approximately July 2019 as a server at Defendants’ restaurants located at 1620 Towne Center Lane

S.E., Albuquerque, New Mexico 87106; 2400 San Mateo Blvd. NE, Albuquerque, New Mexico

87110; and 11261 Menaul Blvd. NE, Albuquerque, New Mexico 87112. Id. ¶ 37.

        The Complaint alleges that Plaintiffs, and others similarly situated, were unlawfully

deprived of minimum and overtime wages because Defendants failed to abide by federal and state

requirements protecting tipped employees. Id. ¶¶ 1–30. On the FLSA counts, Plaintiffs allege that:

(1) Defendants failed to provide proper notice to tip credit notice to Plaintiffs, as required by 29

U.S.C. § 203(m) and 29 C.F.R. § 531.59(b), Id. ¶¶ 87–92; (2) Defendants required Plaintiffs to

perform non-tipped labor, both unrelated and related to their tipped occupation, while still paying

2
      On December 21, 2020, this Court granted Defendants’ motion to dismiss Renu Verma, FNU Verma, and
FNU Asnani from this case. Doc. 62. These three defendants have been terminated from this action.

                                                   2
        Case 1:19-cv-01184-WJ-CG Document 68 Filed 02/05/21 Page 3 of 16




them the tipped rate, Id. ¶¶ 93–98; (3) Defendants unlawfully required Plaintiffs to reimburse the

restaurants for lost costs, such as broken dishes and unpaid customer bills, Id. ¶¶ 99–104; (5)

Defendants required Plaintiffs to perform off the clock work, Id. ¶¶ 105–107; and, (6) Defendants

paid Plaintiffs an improper overtime rate in violation to 29 U.S.C. § 207, Id. ¶¶ 108–113.

        On April 20, 2020, Jillian Parker joined this lawsuit as an opt-in plaintiff. Doc. 30. Ms.

Parker states that she worked in a Worcester, Massachusetts Denny’s location that was franchised

by Ms. Asnani until approximately May 2018, when the location was acquired by Denny’s, Inc.

corporate. Doc. 54-3 ¶¶ 3–6. Plaintiffs contemplate a nationwide FLSA collective action and

request that the Court permit them to send notice to “all servers employed at any of Defendants’

Denny’s restaurants at any point from December 18, 2016 to present.” Doc. 54 at 20–21. The

Court will refer to members of Plaintiffs’ proposed class as “Servers.” The arguments raised by

Defendants in their Response brief largely center on the geographic scope of the proposed class.

Defendants contend that the proposed class is overbroad because the Complaint is limited to

conduct that occurred or is occurring in New Mexico restaurants and Plaintiffs fail to properly

allege that they are similarly situated to non-New Mexico Servers. Doc. 64 at 7–9. Defendants

argue that the conditional certification of a New Mexico collective action would also be

inappropriate due to lack of interest and the individualized nature of Mr. Guarriello’s and Ms.

Holloway’s employment experiences.

                                        Legal Standard

   I.      FLSA Wage Requirements

        Under the Fair Labor Standards Act, an employee may bring a collective action on behalf

of “similarly situated” employees as a remedy for violation of the FLSA. 29 U.S.C. § 216(b). The

purpose of a collective action is to give “plaintiffs the advantage of lower individual costs to


                                                3
       Case 1:19-cv-01184-WJ-CG Document 68 Filed 02/05/21 Page 4 of 16




vindicate rights by the pooling of resources,” and to benefit the judicial system “by efficient

resolution in one proceeding of common issues of law and fact arising from the same alleged . . .

activity.” Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165, 170 (1989). Unlike Federal Rule of

Civil Procedure 23 class actions, putative class members under the FLSA must opt-in to the class

rather than opt out. Thiessen v. General Electric Capital Corp., 267 F.3d 1095, 1102 (10th Cir.

2001), cert. denied, 536 U.S. 934 (2002); 29 U.S.C. § 216(b) (“No employee shall be a party

plaintiff to any such action unless he gives his consent in writing to become such a party and such

consent is filed in the court in which such action is brought.”). District courts have discretion to

authorize a party asserting FLSA claims on behalf of others to notify putative class members that

they may choose to “opt-in” to the suit. Hoffmann-La Roche, 493 U.S. at 169. Court-authorized

notice protects against misleading communications by the parties, resolves the parties’ disputes

regarding the content of any notice, assures joinder of additional parties is accomplished properly

and efficiently, and expedites resolution of the dispute. Id. at 170–171.

       The FLSA requires employers to pay a minimum hourly wage, which is currently $7.25

per hour. 29 U.S.C. § 206(a)(1)(C). For a “tipped employee,” defined by the statute as an employee

engaged in an occupation in which he or she customarily and regularly receives more than $30 per

month in tips, 29 U.S.C. § 203(t), the employer must pay a wage of at least $2.13 per hour plus an

additional amount based on tips received by the employee that is equal to the difference between

the $2.13 cash wage and the current $7.25 minimum wage. 29 U.S.C. § 203(m). In other words,

the tip-credit provision of the FLSA permits an employer to pay tipped employees a cash wage of

as little as $2.13 an hour, and then use a portion of the employees’ tips to make up the difference

between that hourly cash wage and the federal minimum wage. Romero v. Top-Tier Colorado LLC,




                                                 4
       Case 1:19-cv-01184-WJ-CG Document 68 Filed 02/05/21 Page 5 of 16




849 F.3d 1281, 1282–83 (10th Cir. 2017) (citing 29 U.S.C. § 203(m)); Fast v. Applebee's Int'l,

Inc., 638 F.3d 872, 876 (8th Cir. 2011).

       As the Tenth Circuit has recognized, § 203(m)’s tip-credit provision is “not without its

limits.” Romero, 849 F.3d at 1284. First, pursuant to the “Dual Jobs” regulation, no tip-credit may

be taken for periods in which a tipped employee spends a significant amount of time performing

non-tip generating work. 29 C.F.R. § 531.56(e); see also Romero v. Top-Tier Colorado LLC, 274

F. Supp. 3d 1200, 1206 (D. Colo. 2017) (holding that a plaintiff stated a claim for relief when she

alleged that a defendant took a tip credit for time spent performing unrelated duties or related

duties in excess of 20% of her workweek). Second, both the FLSA and the Department of Labor’s

implementing regulations place a number of requirements on employers to ensure that tipped

employees are adequately compensated for their work. Before an employer can take advantage of

the tip-credit provision, it must inform the employee of the related statutory requirements. See

Copantitla v. Fiskardo Estiatorio, Inc., 788 F. Supp. 2d 253, 287–88 (S.D.N.Y. 2011) (citing and

discussing 29 U.S.C. § 203(m)(2)(A)). Employers must permit employees to retain all tips, except

to the extent that tips are contributed to a tip pool with other tipped employees. See 29 U.S.C.

§ 203(m)(2)(A); see also 29 U.S.C. § 203(m)(2)(B) (“An employer may not keep tips received by

its employees for any purposes, including allowing managers or supervisors to keep any portion

of employees’ tips. . . .”). Third, employers are still bound by the FLSA’s overtime requirements.

A tipped employee’s overtime compensation must be based on one and one-half times his or her

regular rate of pay, meaning that the overtime rate is based on the full minimum wage rather than

the tip credit rate. See 29 U.S.C. § 207(a); 29 C.F.R. § 531.60 (stating that “a tipped employee’s

regular rate of pay includes the amount of the tip credit taken by the employer per hour”).




                                                5
       Case 1:19-cv-01184-WJ-CG Document 68 Filed 02/05/21 Page 6 of 16




II.    Two-Stage Collective Action Certification

       The relevant question under § 216(b) is whether the plaintiff is “similarly situated” to

members of the proposed class, as opposed to satisfying the criteria under Rule 23 for class

certification. Theissen, 267 F.3d at 1102 (explaining that Congress adopted the “similarly situated”

standard instead of Rule 23 standards). Section 216(b) does not define “similarly situated,” but

this Court and many district courts in the Tenth Circuit apply the two-step (also called the “two-

stage”) ad hoc approach approved in Theissen v. GE Capital Corp. for determining whether the

members of the proposed action satisfy § 216(b). See Thiessen, 267 F.3d at 1105 (“Arguably, the

[two-step] ad hoc approach is the best of the three approaches outlined because it is not tied to the

Rule 23 standards.”); Valencia v. Armada Skilled Home Care of NM, LLC, No. 18-CV-1071

KG/JFR, 2020 WL 2768977 (D.N.M. May 28, 2020) (applying the two-stage ad hoc approach to

FLSA collective action certification); Calvillo v. Bull Rogers, Inc., No. 16-CV-919-WJ-GBW, 267

F. Supp. 3d 1307 (D.N.M. 2017) (same); Cf. In re Chipotle Mexican Grill, Inc., No. 17-CV-1028,

2017 WL 4054144, at *2 (10th Cir. Mar. 27, 2017) (“Our ultimate holding on this issue [in

Theissen] was limited to finding ‘no error’ for ‘adopting the ad hoc approach’; we did not adopt

this approach as mandatory within our circuit. Indeed, we noted . . . the district courts’ flexibility

to determine whether plaintiffs are similarly situated.” (citing Theissen, 267 F.3d at 1102, 1105)).

       Under the first stage of the ad hoc approach, prior to the completion of discovery, a court

typically makes an initial “notice stage” determination of whether the plaintiffs are “similarly

situated.” Theissen, 267 F.3d at 1102–03. At this stage, a court “requires nothing more than

substantial allegations that the putative class members were together the victims of a single

decision, policy, or plan.” Id. (citation and quotation marks omitted); Calvillo, 267 F. Supp. 3d at



                                                  6
       Case 1:19-cv-01184-WJ-CG Document 68 Filed 02/05/21 Page 7 of 16




1312 (“The record need only be ‘sufficiently developed’ to allow court-facilitated notice based

upon ‘substantial allegations or some factual support.’”). A court must determine whether the

named plaintiff and putative class members are “similarly situated” based on the allegations in the

complaint, which may be supported by sworn statements. See Landry v. Swire Oilfield Services,

L.L.C., No. 16-CV-621-JB/LF, 252 F. Supp. 3d 1079, 1114–15 (D.N.M. 2017) (“A plaintiff need

only describe the potential class within reasonable limits and provide some factual basis from

which the court can determine if similarly situated potential plaintiffs exist.” (citation and

quotation marks omitted)); see also Myers v. Hertz Corp., 624 F.3d 537, 555 (2d Cir. 2010)

(requiring the plaintiffs to “make a modest factual showing” of similarly situated individuals, but

stating that, at this stage, a court is merely determining “whether similarly situated plaintiffs do in

fact exist”)). Thus, the burden at this stage is light or lenient. Theissen, 267 F.3d at 1103 (referring

to ad hoc standard as “fairly lenient”). Conditional certification in the notice stage, however, is by

no means automatic; at least some evidence beyond unsupported factual assertions must be

presented. Eagle v. Freeport-McMoran, Inc., No. 2:15-CV-00577-MV-SMV, 2016 WL 7494278,

at *2 (D.N.M. Aug. 3, 2016) (citation and quotation marks omitted). If a court conditionally

certifies the class based on the plaintiff’s allegations, notice may be sent providing for the

opportunity to opt-in and discovery may proceed on the merits. Theissen, 267 F.3d at 1102–03.

       After the opt-in period has closed, a court then makes a second determination, usually

prompted by a defendant’s motion to decertify the class, utilizing a “stricter standard” of similarly

situated. Id. at 1102–03. Once the parties know which individuals will be part of the class, the

court may reevaluate the conditional certification “to determine whether there is sufficient

similarity between the named and opt-in plaintiffs to allow the matter to proceed to trial on a

collective basis.” Russell v. Illinois Bell Tel. Co., 575 F. Supp. 2d 930, 933 (N.D. Ill. 2008). During



                                                   7
        Case 1:19-cv-01184-WJ-CG Document 68 Filed 02/05/21 Page 8 of 16




the second stage of analysis, “a court reviews several factors, including (1) disparate factual and

employment settings of the individual plaintiffs; (2) the various defenses available to defendant

which appear to be individual to each plaintiff; (3) fairness and procedural considerations; and (4)

whether plaintiffs made the filings required” before they commenced their lawsuit. Theissen, 267

F.3d at 1103 (quotation marks omitted).

                                             Discussion

   I.      Conditional Certification of Collective Action

   A. Conditional Certification is Appropriate at this Initial Notice Stage.

        Plaintiffs assert that Servers’ claims are based on Defendants’ failure to comply with

applicable tip-credit provisions, which resulted in Servers being paid a sub-minimum wage and

being denied properly calculated overtime wages. To supplement the allegations contained in the

Complaint, Plaintiffs put forth in their Motion: Declarations by Donald Guarriello, Valerie

Holloway, and Jillian Parker, Docs. 54-1, 54-2, 54-3; certain discovery responses, Doc. 54-4; a job

posting, Doc. 54-5; Defendants’ “Cash Register Procedures,” Doc. 54-6; Plaintiff Guarriello’s

overtime check stubs, Doc. 54-7; and copies of Defendants’ tip-credit notice forms, Doc. 54-8.

        Defendants contend that Plaintiffs have not shown uniform policies that were applied in a

manner that violated Servers’ FLSA rights. Doc. 64 at 17. Further, Defendants argue that

Plaintiffs’ claims are individualized because Plaintiffs admit they had different duties, worked

different shifts in different locations, and were subject to the whims of different managers. Id. at

17–19. Finally, Defendants assert that the lack of opt-in interest in this case renders conditional

certification of a collective action inappropriate.

        For purposes of the Motion, the Court’s inquiry is limited to applying a lenient test to

determine whether the putative plaintiffs are similarly situated—that is, the “[p]laintiff must


                                                      8
          Case 1:19-cv-01184-WJ-CG Document 68 Filed 02/05/21 Page 9 of 16




provide some evidence to establish a colorable basis showing the putative class members are

victims of a single decision, policy or plan.” Cavillo, 267 F. Supp. 3d at 1307. The Court may

consider several factors at this stage, “including whether potential class members: (i) have the

same employer; (ii) are subject to the same employer practices; (iii) suffer the same method of

calculation of wages owed; and (iv) allege FLSA violations based on the same conduct[.]”

Bustillos v. Bd. of Cty. Comm’rs of Hidalgo Cty., 310 F.R.D. 631, 664 (D.N.M. 2015) (citation

omitted). Furthermore, “some variation in the [p]laintiff’s specific job duties will not destroy a

similarly situated designation at this stage of the litigation.” Landry, 252 F. Supp. 3d at 1120; see

also Grayson v. K Mart Corp., 79 F.3d 1086, 1096 (11th Cir. 1996), cert. denied 519 U.S. 987

(1996) (“Plaintiffs need show only that their positions are similar, not identical, to the positions

held by the putative class members.”). Here, the Complaint, Motion, and supporting exhibits meet

the requirements for the first stage of collective action certification because they contain

substantial allegations that Plaintiffs and other Servers were subject to the same illegal wage

policy.

          Plaintiffs Guarriello and Holloway, through their Declarations, have shown that they and

other Servers (1) performed various non-tipped duties that took up significant portions of their

shifts; (2) were subject to identical policies of being allowed or required to perform off the clock

work; and (3) were subject to a policy of tip retention due to unpaid customer bills, breakage, and

register shortages. See Docs. 54-1 & 54-2. These allegations are properly based on Plaintiffs’

personal knowledge, generated by their observations and interactions with other Servers and

supervisors. Further, Plaintiffs submit evidence that Servers are “tipped employees,” regardless of

the location at which they work, see Doc. 54-5, and that all Servers were subject to a policy of

unlawful withholding of tips, Doc. 54-6. Moreover, Defendants’ payroll accounts for Mr.



                                                 9
       Case 1:19-cv-01184-WJ-CG Document 68 Filed 02/05/21 Page 10 of 16




Guarriello strongly suggest that other Servers were subject to the same miscalculation of overtime

wages. Doc. 54-7.

        Defendants’ arguments against the Motion largely go to the second stage of certification,

which uses the “stricter” standard in determining whether the opt-in members are sufficiently

similarly situated. See Theissen, 267 F.3d at 1103. Defendants may offer fact-based defenses, but

these arguments are irrelevant to the question of collective treatment to the extent they go directly

to the merits of Plaintiffs’ claims. See Calvillo, 267 F. Supp. 3d at 1313 (rejecting defendants’

attacks on the merits of the claim and rejecting defendants’ attempts to insert argument about

disparate factual and employment settings at the notice stage of certification). Even after

considering Defendants’ critiques, the Court concludes that Plaintiffs meet their modest burden of

bringing substantial allegations; the declarations and evidence presented establish that these

allegations go beyond unsupported allegations. Nothing more is required at this point in the

litigation because at this stage the Court “does not weigh evidence, resolve factual disputes, or rule

on the merits of the plaintiff's claims.” Felps v. Mewbourne Oil Co., Inc., 460 F. Supp. 3d 1232,

1235–36 (D.N.M. 2020). Even if Plaintiffs’ claims turn out to be meritless or if all plaintiffs turn

out not to be similarly situated, notification at this stage, rather than after further discovery, may

enable a more efficient resolution of the underlying issues in the case. The lack of opt-in plaintiffs

does not support denial of conditional certification. Id. at 1236 (The Tenth Circuit “has never

adopted the requirement that plaintiffs demonstrate the existence of other employees who wish to

opt into the litigation.”).

    B. The Proposed Class is Overbroad, and the Court will Limit the Class to Servers in
       Defendants’ New Mexico Restaurants.

        The Court finds that Plaintiffs have not met their burden of alleging a factual basis that

would support a conclusion that they are “similarly situated” to Servers working outside of New

                                                 10
      Case 1:19-cv-01184-WJ-CG Document 68 Filed 02/05/21 Page 11 of 16




Mexico. This precludes the Court from approving Plaintiffs’ request for nationwide notice. While

Plaintiffs do offer allegations that Defendants’ purported illegal wage policies touch franchised

restaurants in other states, these allegations do not rise to the level of “substantial” because the

pleadings and proffered evidence do not present the Court with sufficient allegations that

Defendants subjected non-New Mexico Servers to a single policy, decision, or plan. In other

words, the Court is unable to find a “common thread” that ties the Defendants’ conduct at their

New Mexico Denny’s locations to restaurants outside the state.

       The Complaint’s statement of venue alleges the “acts giving rise to the claims of Plaintiffs

Guarriello and Holloway, the Collective Members, and the Class Members occurred within the

District of New Mexico.” Doc. 1 ¶ 32 (emphasis added). Plaintiffs’ proposed Notice includes a

Consent Form asking Servers to agree to the following:

       I agree to join the lawsuit Guarriello, et al. v. Yashna Asnani, et al. (“the Lawsuit”)
       to pursue unpaid wages under the Fair Labor Standards Act.
       I further consent to sue as an opt-in plaintiff against any other defendants who may
       be liable to me under the FLSA as a result of the work I performed at Denny’s in
       New Mexico.

       Doc. 65-3 at 4 (emphasis added). These instances of New Mexico-centric language,

without more, could be excused as inartful drafting, but the Court finds that this limiting language

is in accord with the geographic scope of Plaintiffs’ allegations. The Complaint contains no

allegations regarding restaurants outside New Mexico or any conduct occurring outside of the

state. None of the three corporate Defendants is alleged to have conducted out of state business,

so the inclusion of out of state Servers in the class would be dependent on Defendant Asnani’s

activities related to non-New Mexico franchise locations. Thus, Plaintiffs view Ms. Asnani as the

“common thread,” and their Reply brief advances the argument that a nationwide class could be

accommodated by allowing them to amend the Complaint to include additional defendants once


                                                 11
      Case 1:19-cv-01184-WJ-CG Document 68 Filed 02/05/21 Page 12 of 16




such defendants are discovered. Doc. 65 at 6–7 (discussing Callaway v. DenOne LLC, 2019 WL

1090346 (N.D. Ohio Mar. 8, 2019)). The Court would be inclined to deny a request for such an

amendment given the posture of this case.

       Discovery disputes in earlier stages of this litigation have also indicated that the Complaint

does not support a nationwide class of Servers. In March of 2020, Defendants moved to quash

Plaintiffs’ subpoena requesting copies of any and all franchise agreements between Defendants

and Denny’s Inc. Doc. 23. U.S. Magistrate Judge Carmen E. Garza granted the motion and made

an oral finding that Plaintiffs’ subpoena was overbroad, and that it requested irrelevant information

for franchise agreements outside New Mexico. Doc. 32; see also Doc. 33. The Court rejects

Defendants’ assertion that the law of the case doctrine precludes Plaintiffs from “re-litigating” the

geographic scope of the proposed class, as this is a misstatement of how the doctrine operates.

“Law of the case doctrine permits a court to decline the invitation to reconsider issues already

resolved earlier in the life of a litigation.” Entek GRB, LLC v. Stull Ranches, LLC, 840 F.3d 1239,

1240 (10th Cir. 2016). The doctrine, like its cousin collateral estoppel, “only applies where a court

actually decided the issue in question.” Universal Guar. Life Ins. Co. v. Coughlin, 481 F.3d 458,

462 (7th Cir. 2007); see also 18B Wright, Miller & Cooper Fed. Prac. & Proc. § 4478 (2d ed.)

(“Courts often refuse to infer decision of an uncertain issue from an ambiguous opinion.”). Here,

the record shows Judge Garza did not actually decide the geographic scope of the Complaint, and

her ruling certainly does not have the preclusive effect Defendants argue. However, Judge Garza’s

order and its underlying findings do support limiting this class to New Mexico, especially since

Plaintiffs chose not to appeal Judge Garza’s order or otherwise object to her issued findings.

       The Declarations further show that the allegations in this case support only a class of New

Mexico Servers. Both Mr. Guarriello and Ms. Holloway observed their fellow Servers be subject



                                                 12
       Case 1:19-cv-01184-WJ-CG Document 68 Filed 02/05/21 Page 13 of 16




to the alleged illegal wage policies and each was aware of the general work conditions and

management structure in place at the restaurants operated by CCC and NMB. See Docs. 54-1 &

54-2. But the competency of their Declarations weakens once they begin to rely on “an educated

belief” that wage practices and work conditions are similar in all of Defendants’ restaurants,

regardless of location or ownership structure. Doc. 54-1 ¶ 6, ¶ 28; Doc. 54-2 ¶ 6, ¶ 28. Opt-in

Plaintiff Parker’s Declaration contains no statements indicating that she has personal knowledge

of policies or work conditions at Defendants’ New Mexico restaurant locations. See Doc. 54-3.

Ms. Parker has never worked for any of the corporate Defendants, and her allegations do not

sufficiently support a finding that the Worcester, Massachusetts Denny’s location was part of

Defendants’ alleged “single enterprise” or that she was employed by the corporate Defendants

under one of the FLSA’s “joint employer” scenarios. See 29 U.S.C. § 203(r) (stating that an

“enterprise” is characterized in part by “unified operation or common control”); 29 C.F.R. § 791.2

(detailing the factors courts consider in determining joint employer status under the FLSA).

Moreover, Ms. Parker’s Declaration appears to conflate Ms. Asnani’s alleged conduct with that of

Denny’s Inc. and other unnamed individuals or entities who are not parties to this lawsuit.

Compare Docs. 54-1 ¶ 4 & 54-2 ¶ 4 (allegations that Defendants paid Mr. Guarriello and Ms.

Holloway less than the federal minimum wage), with Doc. 54-3 ¶ 9 (allegation that Denny’s paid

Ms. Parker less than the federal minimum wage). Plaintiffs state that any ambiguity about Ms.

Asnani’s involvement with Denny’s locations outside of New Mexico is due to Defendants’

unilateral attempts to block discovery related to out of state business activities. However, the Court

agrees with Defendants that Ms. Asnani’s activities in Worcester, Massachusetts do not fit within

the Complaint’s allegations of liability, especially when franchisor Denny’s Inc. has not been

named as a defendant. See Doc. 1 ¶ ¶ 7, 8, 33–56.



                                                 13
          Case 1:19-cv-01184-WJ-CG Document 68 Filed 02/05/21 Page 14 of 16




          Under these circumstances, the Court would have to draw dramatic inferences in order to

conclude that Plaintiffs have met their burden for conditional certification of a nationwide class.

The Court declines to do so. Stated another way, Ms. Parker and other out of state Servers are not

proper class members in this action because they are not similarly situated to Plaintiffs.

Accordingly, the FLSA collective action shall be limited to Servers employed at Defendants’

New Mexico Denny’s restaurants at any point from December 18, 2016 to present.

    II.      Proposed Notice.3

          Plaintiffs request that the Court approve the proposed Notice and Consent Form (the

“proposed Notice”) and a ninety (90) day opt-in period, and they ask that counsel be given

permission to send a reminder notice halfway through the period to eligible individuals. Both the

initial notice and reminder would be sent via email and U.S. Mail. Doc. 54 at 20–21. Plaintiffs

further request that the proposed Notice be posted at Defendants’ restaurants. Id. at 21. Defendants

raise two objections to Plaintiffs’ proposed Notice and procedures.

          First, Defendants object to the proposed Notice’s broad and possibly misleading use of the

moniker “Denny’s.” As a supporting example, Defendants cite to the following language in the

proposed Notice Form:

          3. Why did I get this Notice?

          You got this Notice because Defendants identified you as a server that [sic]
          worked at Denny’s at any point between December 18, 2016 and the present.

Doc. 65-3; see also Doc. 64 at 3 n.3. Defendants contend that such language will only confuse the

proposed class members into thinking that Defendants are or include Denny’s, Inc. or other

Denny’s franchisees. The Court agrees. The moniker “Denny’s” may be used only in


3
        Plaintiffs’ original proposed Notice and Consent Forms, attached to their motion, contained the names of
law firms who are not counsel of record in this matter. Plaintiffs attached a corrected version of these forms to their
Reply. Doc. 65-3.

                                                          14
      Case 1:19-cv-01184-WJ-CG Document 68 Filed 02/05/21 Page 15 of 16




conjunction with a reference to any or all of the named Defendants: CCC, NMB, Barreras,

Inc., or Yashna Asnani.

       Second, Defendants oppose posting the proposed Notice within CCC and NMB’s premises,

arguing that these postings would be unnecessary given Plaintiffs’ distribution of notice via email

and U.S. Mail. Doc. 64 at 19 n.11. Defendants present no specific allegations or evidence to show

that they would suffer harm as a result of posting the proposed Notice within their restaurants. The

Court overrules this objection because posting notice in the workplace, even if supplemental to

other forms of notice, furthers the broad remedial purposes of the FLSA.

                                           Conclusion

       Based on the foregoing, the Court concludes that Plaintiffs have made substantial

allegations that they are similarly situated to Servers in Defendants’ New Mexico Denny’s

restaurants. Therefore, the Court grants Plaintiffs’ Motion for Conditional Certification and

permits Plaintiffs to provide the proposed Notice to potential class members once it has been

revised as set forth above. The Court hereby orders:

       1. Plaintiffs’ Motion for Conditional Certification of an FLSA Collective Action is
          granted.

       2. The following class (the “FLSA Collective Class”) is conditionally certified:

           All Servers employed at Defendants’ New Mexico Denny’s restaurants at any
           point from December 18, 2016 to present.

       3. Within fourteen (14) days of the issuance of this Order, Defendants shall produce to
          Plaintiffs a computer-readable data file containing the names, addresses, email
          addresses, telephone numbers, and dates of employment for the FLSA Collective Class.

       4. Plaintiffs shall revise its proposed Notice as set forth above and send the revised Notice
          and Consent Forms by first-class U.S. Mail and email to all members of the FLSA
          Collective Class. Potential class members shall have ninety (90) days from the mailing
          of the Notice and Consent Forms to return their signed Consent Forms to Plaintiffs’
          counsel for filing with the Court.

                                                15
Case 1:19-cv-01184-WJ-CG Document 68 Filed 02/05/21 Page 16 of 16




5. Within seven (7) days after Plaintiffs provide Defendants a copy of the revised Notice,
   Defendants shall post the Notice in their New Mexico Denny’s restaurants in the same
   area where other government-required notices are posted. Defendants may remove the
   Notice at the end of the opt-in period.

6. Plaintiffs may send a reminder forty-five (45) days before the end of the opt-in period
   to any potential class members who have not yet returned the Consent Form.


IT IS SO ORDERED.



                                     ______________________________________
                                     WILLIAM P. JOHNSON
                                     CHIEF UNITED STATES DISTRICT JUDGE




                                        16
